Citation Nr: 1454649	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's sister as the Veteran's surviving child for the purpose of establishing legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served from May 1945 to January 1946 with the Philippine Commonwealth Army as a recognized guerrilla.  He died on March [redacted], 2009 and the appellant is his daughter.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant's sister, E.B., was not a surviving child for the purposes of entitlement to VA death benefits. 


FINDING OF FACT

The evidence of record does not show that E.B. was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant's sister, E.B., as the Veteran's surviving child for VA purposes have not been met.  38 U.S.C.A. §§ 101(4), (14), 107 (West 2002); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her sister, E.B., is eligible for VA death benefits as the surviving child of the Veteran.  In statements dated throughout the claims period, the appellant reported that her sister became permanently incapable of self-support before reaching the age of 18 and was fully dependent on the support of the Veteran at the time of his death.  

VA death benefits may be payable to a child of a veteran.  38 U.S.C.A. §§ 101(14), 1313, 1542; 38 C.F.R. § 3.5.  To establish status as a surviving child of a Veteran, a child must be unmarried and must either be under the age of 18 and have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

The appellant has not provided any objective evidence in support of her claim.  In the September 2012 substantive appeal, she stated that E.B. became permanently incapable of self-support  before reaching 18 years of age due to mental incapacity.  She also reported that E.B. was married and had three children.  The record does not contain a birth certificate or marriage certificate establishing the age and/or marital status of E.B. and the appellant has not provided any medical evidence pertaining to E.B.'s mental capabilities or her ability to support herself.  The record contains a November 2007 affidavit from the Veteran naming E.B. as his daughter and characterizing her as a "Special child."  However, this affidavit is not sufficient to demonstrate that E.B. became permanently incapable of self-support before the age of 18 in accordance with 38 C.F.R. § 3.57.  The evidence also does not establish, nor does the appellant allege, that E.B. is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.

Additionally, the character of the Veteran's service is such that his survivors are not eligible for nonservice-connected death pension.  The record establishes that the Veteran served with the Philippine Commonwealth Army as a recognized guerrilla.  This service is not considered active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.   See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).  As the Veteran was not eligible for disability pension benefits prior to his death, his surviving children are also not eligible for death pension benefits.  

In sum, the record contains no objective evidence establishing that E.B. meets the criteria for a surviving child for VA purposes.  Furthermore, even if the Board found that E.B. was a surviving child of the Veteran, she would not be eligible for VA death pension benefits due to the Veteran's military service as a recognized guerrilla.  Accordingly, the Board must find that E.B. lacks basic eligibility for VA death pension.  38 U.S.C.A. §§ 101(4), (14); 38 C.F.R. §§ 3.3, 3.57, 3.356.  The appeal in this matter must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As a final matter, the Board notes that VA has statutory and regulatory duties to notify and assist claimants; however, these provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed. 


ORDER

Entitlement to recognition of the appellant's sister as the Veteran's surviving child for the purpose of establishing legal entitlement to VA death benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


